          Case 5:19-cv-01188-D Document 29 Filed 08/28/20 Page 1 of 10




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

ALLEN ALEXANDER PARKS,                           )
                                                 )
                     Plaintiff,                  )
                                                 )
v.                                               )      Case No. CIV-19-1188-D
                                                 )
SHERIFF P.D. TAYLOR, et. al.,                    )
                                                 )
                     Defendants.                 )


                                         ORDER

       This matter comes before the Court for review of the Report and Recommendation

[Doc. No. 16] issued by United States Magistrate Judge Suzanne Mitchell pursuant to 28

U.S.C. § 636(b)(1)(B) and (C). In this action brought pursuant to 42 U.S.C. § 1983,

Plaintiff Allen Alexander Parks, a state prisoner appearing pro se and in forma pauperis,

alleges violations of his federal constitutional rights while he was in the custody of the

Oklahoma County Detention Center.

       Upon initial screening of the Complaint, Judge Mitchell recommends dismissal of

certain claims as frivolous and dismissal of the remaining claim without prejudice for

failure to state a claim. Plaintiff filed a timely objection [Doc. No. 23] to the Report and

Recommendation. Therefore, the Court must make a de novo determination of issues

specifically raised by the objection, and may accept, modify, or reject the recommended

decision or return the matter to the magistrate judge with instructions. See 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b)(3).
            Case 5:19-cv-01188-D Document 29 Filed 08/28/20 Page 2 of 10




       I.      Background

       Plaintiff’s claims arise out of his pre-trial confinement in the Oklahoma County

Detention Center. He has sued a total of eleven defendants, all of whom are prison officials

or employees. The Complaint asserts that Plaintiff was deprived of adequate shelter when

he was housed with two other inmates in his jail cell (Count I); deprived of adequate

cleaning supplies after sewage from a toilet overflow incident affected his cell (Count II);

and denied an adequate number of showers each week (Count III).

       This is not the first time Plaintiff has raised these claims.1 Plaintiff previously filed

a Complaint against defendants Taylor, Carter, Hanson, Hendershot, Herron, Neal,

Stasnett, and Wilson, as well as Keith Jackson, the Oklahoma County Detention Center,

Oklahoma County Sheriff Department, and Oklahoma County. See Parks v. Taylor, et. al.,

Case No. CIV-18-968 (W.D. Okla. Oct. 2, 2018) (Parks I).2 The Parks I Complaint alleged

that Plaintiff’s constitutional rights were violated when he (1) was exposed to raw sewage

from a toilet overflow incident in his cell, which he was not allowed to leave for a four-

day period nor to clean for even longer, (2) experienced excessive cell lockdowns that




1
  In addition to the instant case and Parks I, Plaintiff has two other pending lawsuits in this
Court. In Parks v. Taylor, et al., CIV-19-1137-D, Plaintiff alleges various violations of his
constitutional rights by Defendants Taylor, Honeycutt, and several other jail officials
arising from an alleged use of excessive force. In Parks v. Board of County Commissioners
of Oklahoma County, et al., CIV-20-205-D, Plaintiff again alleges violations of his
constitutional rights against Defendants Taylor, Honeycutt, Herron, Bradley, Henley,
Hendershott, Neal, and eighteen other parties arising from an alleged denial of adequate
medical care.
2
  The Court takes judicial notice of the documents filed in Plaintiff’s other cases. See Fed.
R. Evid. 201; Tal v. Hogan, 453 F.3d 1244, 1264 n. 24 (10th Cir. 2006).
                                               2
           Case 5:19-cv-01188-D Document 29 Filed 08/28/20 Page 3 of 10




affected his access to recreation time and showers, and (3) was subject to an excessive use

force. See Parks I, Doc. 1 and Atts. 1-9; see also Doc. 93 at 3-4.

       The Parks I claims against Oklahoma County were dismissed without prejudice and

the claims against the Oklahoma County Sheriff’s Department and the Oklahoma County

Detention Center were dismissed with prejudice. See Parks I, Doc. 11. Subsequently,

defendants Taylor, Carter, Hendershott, and Jackson filed motions to dismiss. Parks I,

Docs. 22, 23, 24, and 44. After Magistrate Judge Erwin recommended dismissal of some

of the claims against these defendants, Plaintiff filed an unauthorized Amended Complaint

and then proceeded to file no less than five documents seeking leave of court to amend,

supplement, or “re-file” his claims. Parks I, Docs. 50, 53, 54, 55, 60, 65, 83. The amended

pleadings submitted by Plaintiff in these filings were apparently meant to add new

defendants, add new claims, and revise his existing allegations to address the deficiencies

identified in Judge Erwin’s Report and Recommendation. Notably, the claims raised in

this case are virtually identical to three of the (unauthorized) amended claims raised in

Parks I.

       Plaintiff, as well as Defendants Carter and Hendershott, filed Objections to Judge

Erwin’s R&R in Parks I. Parks I, Docs. 62, 63, 76. Plaintiff’s objection indicated that he

would file an additional lawsuit against all defendants if he was not allowed to amend his

pleadings in Parks I. Parks I, Doc. 88 at 3-4. In fact, prior to filing his objection, Plaintiff

had already initiated the instant lawsuit. This Court adopted in part Judge Erwin’s R&R

and granted the motions to dismiss filed by defendants Taylor, Carter, Hendershott, and

Jackson. Parks I, Doc. 93. The case remained under referral to Judge Erwin for further

                                               3
          Case 5:19-cv-01188-D Document 29 Filed 08/28/20 Page 4 of 10




proceedings, including Plaintiff’s pending motions to amend. Id. Subsequently, Plaintiff

filed two motions seeking leave to voluntarily dismiss several claims he asserted in his

(still unauthorized) Amended Complaint. Parks I, Docs. 96, 100. Plaintiff’s motions

explained that he was seeking to dismiss the amended claims because the “specific claim

counts are being properly prosecuted in CIV-19-1137-D.” Id.

       On August 14, 2020, Judge Erwin issued an Order in Parks I striking Plaintiff’s

proposed Amended Complaint and denying his various motions to amend or supplement

his claims. Parks I, Doc. 114. On the same day, Judge Erwin issued a Report and

Recommendation recommending that the claims against the remaining defendants in Parks

I be dismissed without prejudice for lack of service and failure to prosecute. Parks I, Doc.

115. In recommending dismissal and striking the Amended Complaint, Judge Erwin noted

that Plaintiff was pursuing similar claims against the defendants in the instant case. Id.

       Prior to these rulings, Magistrate Judge Mitchell had issued her report and

recommendation in this case. See R&R at 11. Judge Mitchell’s R&R recommends

dismissal of claim I for failure to state a claim upon which relief can be granted and

dismissal of claims II and III as frivolous because they are duplicative of the claims pending

in Parks I. Id. at 10. However, as a result of Judge Erwin’s rejection of Plaintiff’s amended

allegations in Parks I, the duplicative nature of at least some of Plaintiff’s claims is no

longer as clear-cut as when Judge Mitchell issued her R&R.

       What is clear, however, is that Plaintiff has frustrated an orderly resolution of his

claims by initiating overlapping lawsuits and filing multiple pleadings that contain

extraneous material. Although Plaintiff’s status as a pro se litigant means that his pleadings

                                              4
             Case 5:19-cv-01188-D Document 29 Filed 08/28/20 Page 5 of 10




are to be liberally construed, it does not entitle him to any preferred treatment with respect

to the rules of procedure. Green v. Dorrell, 969 F.2d 915, 917 (10th Cir. 1992). Plaintiff

is advised that his habit of filing duplicative papers, motions, and suits will only serve to

delay, rather than expedite, the adjudication of his claims.

       II.      Discussion

                A. Claim I

       Plaintiff’s first claim asserts that Defendants Taylor, Honeycutt, Herron, Bradley,

Sedbrook, Carter and Wilson ordered, approved, and implemented an order that resulted in

Plaintiff being housed in a jail cell with two other inmates. See Compl. at 16-19. He claims

that the cell was only designed to accommodate a total of two inmates and the overcrowded

conditions resulted in an “unsafe and hazardous cell environment” that violated his Eighth

and Fourteenth Amendment rights. Id.

       Judge Mitchell found that Plaintiff had failed to state a valid conditions of

confinement claim because his allegations were not sufficiently serious to show that the

Defendants deliberately deprived him of humane living conditions. See R&R at 9-10. She

further found that although Plaintiff claims he was injured as a result of the overcrowded

cell, he failed to sufficiently identify his injuries or explain how the housing conditions

caused the injuries. Id. Plaintiff objects to this finding by pointing to the “additional 137

pages of clearly detailed severe injuries to my body” that he included with his Complaint,

and asserting that the totality of the circumstances led to an unconstitutional cell

environment. See Pl.’s Obj. at 3. The Court agrees with Judge Mitchell that Plaintiff has

failed to state a valid conditions of confinement claim in Count I.

                                              5
          Case 5:19-cv-01188-D Document 29 Filed 08/28/20 Page 6 of 10




       “Although the Due Process Clause governs a pretrial detainee's claim of

unconstitutional conditions of confinement, the Eighth Amendment standard provides the

benchmark for such claims.” Craig v. Eberly, 164 F.3d 490, 495 (10th Cir. 1998) (internal

citation omitted); see also Turner v. Oklahoma Cty. Bd. of Cty. Commissioners, 804 F.

App'x 921, 925 (10th Cir. 2020). The Eighth Amendment requires prison officials “to

provide humane conditions of confinement by ensuring inmates receive the basic

necessities of adequate food, clothing, shelter, and medical care and by taking reasonable

measures to guarantee the inmates' safety.” Barney v. Pulsipher, 143 F.3d 1299, 1310

(10th Cir. 1998).     In order to hold a jailer personally liable for an alleged Eighth

Amendment violation, a plaintiff must show both that “the alleged deprivation was

sufficiently serious” and that the jail official was deliberately indifferent to the plaintiff’s

health or safety. Craig, 164 F.3d at 495.

       An alleged deprivation is “sufficiently serious” to form the basis of an Eighth

Amendment violation only if it involves a denial of the “minimal civilized measure of life's

necessities.” Wilson v. Seiter, 501 U.S. 294, 298 (1991) (quotation omitted). Thus, “[m]ere

discomfort which poses no risk to health and safety does not implicate the Eighth

Amendment.” Dittmeyer v. Whetsel, 91 F. App'x 111, 119 (10th Cir. 2004). Rather, an

“extreme deprivation[] [is] required to make out a conditions-of-confinement claim.”

Hudson v. McMillian, 503 U.S. 1, 9 (1992). Importantly, “overcrowding alone is not

‘sufficiently serious’ to establish a constitutional violation.” Stevenson v. Whetsel, 52 F.

App'x 444, 446 (10th Cir. 2002) (citing Rhodes v. Chapman, 452 U.S. 337, 348–49 (1981)).



                                               6
          Case 5:19-cv-01188-D Document 29 Filed 08/28/20 Page 7 of 10




       Plaintiff alleges that as a result of overcrowding in his cell, one inmate had to sleep

on the floor, there was limited room to move about inside the cell, and it was difficult to

descend from the top bunk. See Compl. at 17-19; Att. 1-3 at 84-94. He claims that the

cramped conditions caused him injuries, including arthritis, psychological problems, and a

head injury that occurred after he tripped on another inmate while climbing out of the top

bunk. Id. These allegations simply do not show the type of extreme deprivation needed to

make out a conditions of confinement claim. Plaintiff may have had to sleep on the floor

or cope with limited floor space, but that is not sufficient to establish that he was deprived

of life’s necessities, such as “essential food, medical care, or sanitation.” Rhodes, 452 U.S.

at 348. Further, climbing down from a bunk bed, a feat that is successfully performed by

young children on a daily basis, can hardly be considered a dangerous condition that is

sufficiently serious to form the basis of a constitutional violation. In short, Plaintiff has

not demonstrated that placing three prisoners in a cell designed for two rises to the level of

an Eighth Amendment violation. See Stevenson v. Whetsel, 52 F. App'x 444, 446 (10th

Cir. 2002) (unpublished) (affirming dismissal for failure to state a claim where plaintiff

alleged prison overcrowding was the cause of injury he suffered while descending from

top bunk.)

       Accordingly, upon de novo consideration of the sufficiency of Plaintiff’s factual

allegations for Claim I, the Court finds that Plaintiff has failed to state a claim upon which

relief can be granted. Claim I is dismissed without prejudice.




                                              7
          Case 5:19-cv-01188-D Document 29 Filed 08/28/20 Page 8 of 10




              B. Claims II and III

       Plaintiff’s second claim asserts that in late 2017 his cell became flooded with raw

sewage and Defendant Wilson refused to provide him with adequate cleaning supplies for

several weeks. See Compl. at 21-22. He further alleges that Defendants Taylor, Honeycutt,

Herron, Bradley, Carter, Neal, Sedbrook, Hanson, and Hendershott ordered Wilson not to

provide cleaning supplies to inmates under any circumstances, and that Defendants

Hanson, Hendershott, and Carter persisted with this order even though they were aware of

the flooding incident. Id. at 21-22; 32-33. He claims that the failure to provide him with

cleaning supplies resulted in a violation of his Eighth and Fourteenth Amendment rights.

Id.

       Plaintiff’s third claim asserts that Defendants Wilson, Hanson, and Stasnett violated

his right to “adequate basic hygiene” by failing to provide him with at least three showers

per week and an “emergency” shower following the flooding incident. Id. at 23-24. He

claims that they were operating pursuant to the orders of Defendants Taylor, Honeycutt,

Herron, Bradley, Carter, Sedbrook, Neal and Hendershott, who refused to resolve the

understaffing problems that contributed to the limited shower access and were motivated

by a desire to make conditions in the jail as harsh as possible. Id. at 23-25.

       As previously explained, Judge Mitchell recommends dismissal of Claims II and III

as frivolous because they are duplicative of claims raised in Parks I. See R&R at 5-6.

Plaintiff objects to this recommendation and explains that he filed the instant lawsuit

because he was not certain whether it was procedurally correct to pursue his amended

claims in Parks I. See Pl’s Obj. at 2.

                                              8
          Case 5:19-cv-01188-D Document 29 Filed 08/28/20 Page 9 of 10




       Plaintiff’s procedural uncertainties aside, it is undisputed that “a district court may

stay or dismiss a suit that is duplicative of another federal court suit.” Ford v. Mischeviz,

68 F. App'x 877, 878 (10th Cir. 2003) (quoting Curtis v. Citibank, N.A., 226 F.3d 133, 138

(2nd Cir.2000). “[G]enerally, a suit is duplicative if the claims, parties, and available relief

do not significantly differ between the two actions.” Park v. TD Ameritrade Tr. Co., 461

F. App'x 753, 755 (10th Cir. 2012). The power to dismiss duplicative suits “fosters judicial

economy” and “protect[s] parties from the vexation of concurrent litigation over the same

subject matter.” Ford, 68 F. App’x at 878 (quotation omitted).

       Claims II and III are similar to claims asserted in Plaintiff’s original Complaint in

Parks I.3 Both actions assert deprivations arising from the toilet overflow incident and a

failure to provide adequate recreation and shower time. See Parks I, Doc. 1 at 6-7, Atts. 3-

4. Although both actions appear to address the same series of events, the Complaint in this

case includes new factual allegations, omits certain defendants, and adds new defendants.

See McWilliams v. State of Colo., 121 F.3d 573, 575 (10th Cir. 1997) (suggesting that

subsequently filed action may not be duplicative as to newly added defendant). Further,

interpreting the pleadings liberally, it appears that Plaintiff’s intent was to voluntarily

dismiss the claims brought in Parks I and to re-file them in this action. Accordingly, under

these circumstances, the Court finds that dismissing this case as frivolous because the




3
  Claims II and III are virtually identical to claims asserted in the unauthorized Amended
Complaint Plaintiff filed in Parks I. However, as the Amended Complaint has been
stricken and leave to amend has been denied, the original Complaint remains the operative
pleading.
                                               9
         Case 5:19-cv-01188-D Document 29 Filed 08/28/20 Page 10 of 10




claims are duplicative of the claims raised in Parks I is not warranted at this time. Instead,

the case will be re-referred to Judge Mitchell for further proceedings.

       III.   Conclusion

       IT IS THEREFORE ORDERED that the Report and Recommendation [Doc. No.

16] is ADOPTED in part, as set forth herein. Claim I is dismissed without prejudice for

failure to state a claim upon which relief may be granted. This case is re-referred to Judge

Mitchell for further proceedings consistent with the initial case referral [Doc. No. 4].

       IT IS SO ORDERED this 28th day of August, 2020.




                                             10
